DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          TASHEEM T. DAVIS,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D16-0296

                              [July 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 13CF004753AMB.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

   Tasheem Davis appeals his conviction and sentence for one count of
robbery with a firearm and one count of burglary of an occupied
conveyance while armed with a firearm. Both offenses stemmed from a
single criminal episode during which Appellant possessed, but did not
discharge, a firearm. Appellant was sentenced to fifteen years with a ten
year mandatory minimum for the robbery charge, and five years with a
three year mandatory minimum for the burglary charge. The trial court,
believing that it was constrained to do so pursuant to our original holding
in Williams v. State, 125 So. 3d 879 (Fla. 4th DCA 2013), imposed both
mandatory minimum sentences consecutively. We affirm Appellant’s
convictions without further comment, but for reasons discussed below,
remand for imposition of concurrent mandatory minimum prison terms.

    “Section 775.087, Florida Statutes, commonly referred to as the 10-20-
Life statute, provides for mandatory minimum sentences for offenders who
possess or use a firearm in some manner during the commission of certain
crimes.” Mendenhall v. State, 48 So. 3d 740, 746 (Fla. 2010). As to how
sentences are to be imposed under the 10-20-Life statute, the statute
provides:

      It is the intent of the Legislature that offenders who actually
      possess, carry, display, use, threaten to use, or attempt to use
      firearms or destructive devices be punished to the fullest
      extent of the law, and the minimum terms of imprisonment
      imposed pursuant to this subsection shall be imposed for each
      qualifying felony count for which the person is convicted. The
      court shall impose any term of imprisonment provided for in
      this subsection consecutively to any other term of
      imprisonment imposed for any other felony offense.

§ 775.087(2)(d), Fla. Stat. (2016) (emphasis added).

    In Williams v. State, 125 So. 3d 879, 884 (Fla. 4th DCA 2013), we held
that based on the language in the above quoted subsection (2)(d), a trial
court is required to impose the mandatory minimum sentences for
qualifying felonies which occur during the same criminal episode
consecutively. During the pendency of this appeal, the Florida Supreme
Court quashed our decision in Williams and held that “consecutive
sentencing of mandatory minimum imprisonment terms for multiple
firearm offenses is impermissible if the offenses arose from the same
criminal episode and a firearm was merely possessed but not discharged.”
186 So. 3d 989, 993 (Fla. 2016).

    In the present case, it is undisputed that Appellant did not discharge a
firearm when committing the multiple qualifying offenses. Accordingly,
the “trial court must impose the mandatory minimum sentences
concurrently under such circumstances.” Williams, 186 So. 3d at 993.
We accordingly affirm Appellant’s convictions but remand for imposition
of concurrent mandatory minimum prison terms. See Azor v. State, 192
So. 3d 1255, 1255 (Fla. 4th DCA 2016).

   Affirmed in part, reversed and remanded in part.

CIKLIN and LEVINE, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2